DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with pg. 6 of Applicant Arguments/Remarks filed 02/28/2022.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a mount cage, mounted to an exterior of the rack, and 
the mount cage comprising: 
a cage part, fixed on a side of the rack; and 
a handle, comprising 
at least one pivot part, 
a handheld part, and 
at least one protruding part, 
the handheld part and the at least one protruding part respectively connected to two opposite sides of the at least one pivot part, and 
the at least one pivot part pivotally connected to the cage part; 
wherein, the at least one protruding part has a first side surface located on a side of the at least one protruding part that is located away from the at least one pivot part”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-9 depending from claim 1 are therefor also allowable.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a mount cage, mounted to an exterior of the rack, and 
the mount cage comprising: 
a cage part, fixed on a side of the rack and having an engagement slot; and 
a handle, comprising 
a pivot part, 
a handheld part and 
an engagement part, 
the handheld part and the engagement part respectively connected to two sides of the pivot part, 
the pivot part pivotally connected to the cage part; 
wherein, the engagement part has a first side surface located on a side of the engagement part located close to the pivot part”.  
None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841